Title: To Thomas Jefferson from “A Democrat”, 30 March 1803
From: Democrat, A
To: Jefferson, Thomas


          
            Mr President,
            Northampton County ES. Va.30th. March 1803.
          
          It is with great respect I offer to your patronage the following lines; In doing this I recognize the right you have to every tribute that a nation can pay to Patriotic virtue. You took your position at a very critical period and while your exertions had baffled the hopes of all foreign invaders, you were not inattentive to the domestic right of your Country. The spirit excited in you have communicated to all parties and professions within our teritories and you have effectually seconded an enlightened Legislature in restoreing your Fellow Citizens to Civil, religious, and commercial liberty; so quick a change from a languishing hectic state to a robust Constitution, has perhaps no parallel and it is the more completely happy as it was brought about without any recourse to the severe remedy administered in the cure of our former distempers. Instructed by experience and illumed by philosophy, you have discovered that for our political salvation, our creed of civil faith is sufficient, and that a deviation from that and that alone is the proper object of political penalties and civil excommunications. This wisdom which has drawn on you the attention of all Europe, forms an Epocha in History. Under a Legislature of Patriots our constitution collecting fresh vigour from the recent renewal of old privaliges must bring forward all the advantages derived from our Soil, and Climate as well as from our happy situation. Under your Guardianship that Constitution cannot be annoyed by extraneous power; nor undermined by domestic treachery and in such a train of things our prosperity will bring additional security to that of her sister Country with which we are connected by the strongest ties in our station and joyn in the gratitude due you from your countrymen of every description. Thus should I continue were not the limits of a letter which are consecrated to the expressions of friendship too circumscribed.
          It is with a real though a very melancholly pleasure that I have had the presumption to give you some account of the behaviour of those nefarious and malicious Calumniators of the republican faction, the Federalists. You will recollect that Mr Bassett has lately been on this peninsula; there was an unlucky [in]stance took place relative to his vote in adding the two counties? to this district. Mr. Bt. did not recollect how he voted and consequently made a mistake. the Zealots you may well suppose would be glad even to invent much less to propogate any story to his disadvantage but in my humble oppinion they could not find any that I thought would wear the face of probability. I cannot say there is no vanity in making this assertion but I hope it is not a misplaced one; and this is a matter of fact which is easily cleared and ascertained. If my assertions were not founded on the basis of integrity why do they utter forth from their slanderous mouths those malicious falsehoods that are now circulating about Bassett, and I may with verity add of all the republican faction. Nothing gives them more satisfaction than to have the least iota of reason to censure you and your partizans; as a corroborating circumstance to this assertion I’ll give you an instance. They have been exclaiming against the sending Monroe with 2000000$s to purchase the Navigation of the Missisippi instead of using more spirited means. However flattering those assertions may appear I must nevertheless affirm them to be the sincere effusions of my intellectual faculties.
          Let me mention before I conclude that were it possible I would have you arrest and develope that nefarious and mortal administration of the former whilst you would aid and urge forward that of the other I would call on United America to detect and abandon the fraud of the former and invite their unanimity to a cordial participation in the virtues of the other. Nothing more
          I am respectfully your frend and fellow Citizen
          
            
                        a Democrat
          
        